—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Queens County (Kitzes, J.), dated September 20, 1996, which denied her motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the report by the plaintiff’s expert submitted in opposition to the defendant’s motion for summary judgment dismissing the complaint was sufficient to raise an issue of fact as to whether the plaintiff sustained a serious injury within the meaning of Insurance Law § 5102 (d) (see, Lopez v Senatore, 65 NY2d 1017; Torres v Micheletti, 208 AD2d 519; Parker v Defontaine-Stratton, 231 AD2d 412). Bracken, J. P., O’Brien, Santucci, Friedmann and Goldstein, JJ., concur.